DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on January 3, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As of January 10, 2021, no information disclosure statement has been made of record. Examiner reminds Applicant of their duty of disclosure under 37 CFR 1.56, and reminds Applicant an ISR from the ISA for the PCT applicant was published on December 11, 2020 and needs to be made of record on an IDS.


Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0056, Applicant uses the element number 50 to describe the gate insulating layer 50, and the interlayer dielectric layer 50. It appears that the interlayer dielectric layer should be element number 70.
Appropriate correction is required.

	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koezuka (US 9,337,347 B2) (“Koezuka”), in view of Okazaki et al. (US 2013/0244374 A1) (“Okazaki”).
Regarding claim 11, Koezuka teaches at least in figure 1:
a substrate (100; Col. 6 at lines 9-15, where glass can be used); 
a buffer layer (102; Col. 6 at lines 26-35, where silicon oxide can be used) disposed on the substrate (100); 
a first channel layer (104/104a; col. 8 at lines 19-40, where In-Sn-Hf-ZnO, Hf-In-Al-ZnO, or at least In-Hf-Ga-ZnO can be used) disposed on the buffer layer (102), 
wherein the first channel layer (104) is composed of a wide bandgap oxide semiconductor (104 has the material disclosed by Applicant); 
a second channel layer (106/106a; Col. 13 at lines 13-15, InGaZnO can be used; Col. 12 at lines 27-30, where a material used for 104/104a can be used such as In-Sn-ZnO, or ITZO) disposed on the first channel layer (104/104a), 
wherein the second channel layer (106/106a) is composed of a high-mobility oxide semiconductor (106 has the same material disclosed by Applicant); 
a gate insulator (112) disposed on the second channel layer (106/106a); 
a gate metal layer (114) disposed on the gate insulator (112)to define a gate area of the oxide thin- film transistor device (114 is so defined); 


Koezuka does not teach: 
a source channel and a drain channel disposed in the interlayer dielectric, 
wherein the source channel and the drain channel are connected to the second channel layer; and 
a source metal layer and a drain metal layer disposed on the interlayer dielectric, to define a source area and a drain area of the oxide thin-film transistor device.

This is because Koezuka teaches:
A different variation of the source/drain electrodes. Where Koezuka’s source/drain electrodes (110a-b) are conformal to the channel (104-106) and do not extend vertically through a via.

Okazaki teaches at least in figures 8B and 15B:
a source channel (figure 8B the via portion of 127a) and a drain channel (figure 8B the via portion of 127b) disposed in the interlayer dielectric (figure 8B element 123), 
wherein the source channel and the drain channel (figure 8B elements 127a-b) are connected to the channel layer (130); and 

It would have been obvious to one of ordinary skill in the art to replace the source/drain electrodes of Koezuka with the source drain electrodes of Okazaki because as shown in figures 8B and 15B of Okazaki the electrodes are obvious variants of each other. Where Okazaki figure 15B shows that 127a-b are the same type of electrodes used in Koezuka. Thus, based upon the prior art it would have been obvious to one of ordinary skill in the art to substitute one known style (variant) of electrodes for another.

The combination of Koezuka and Okazaki teach:
the source channel and the drain channel (Okazaki figure 8B elements 127a-b) are connected to the second channel layer (Koezuka 106/106a).
Regarding claim 12, Koezuka teaches at least in figure 1:
wherein the buffer layer comprises SiO2 (102; Col. 6 at lines 26-35, where silicon oxide can be used).
Regarding claim 13, Koezuka teaches at least in figure 1:
wherein the substrate comprises glass and/or polyimide (100; Col. 6 at lines 9-15, where glass can be used).
Regarding claim 14, Koezuka teaches at least in figure 1:
herein the wide bandgap oxide semiconductor comprises Hf-In-Zn-O (104/104a; col. 8 at lines 19-40, where In-Sn-Hf-ZnO, Hf-In-Al-ZnO, or at least In-Hf-Ga-ZnO can be used; These materials all comprise Hf-In-Zn-O).
Regarding claims 15-16, Koezuka teaches at least in figure 1:
wherein the high-mobility oxide semiconductor comprises IGZO, or ITZO (106/106a; Col. 13 at lines 13-15, InGaZnO can be used; Col. 12 at lines 27-30, where a material used for 104/104a can be used such as In-Sn-ZnO, or ITZO) disposed on the first channel layer (104/104a)).
Regarding claim 17, Koezuka teaches at least in figure 1:
wherein a thickness of the first channel layer is greater than a thickness of the second channel layer (it is obvious from figure 1 that 104/104a is thicker than 106/106a).
Regarding claim 18-19, Koezuka does not explicty teach:
The thickness of the first channel layer and the thickness of the second channel layer.
However, Koezuka teach:
The steps necessary to form the first semiconductor layer. Col. 9-12 at lines 17-24. Further, Koezuka teaches that the thickness of the first semiconductor layer is a result effective variable based on the material chosen or the use of the device. 
Koezuka also teaches how to form the second semiconductor layer. Col. 12-14 at lines 25-40. Koezuka also teaches that the formation of the second semiconductor layer uses a similar process to the formation of the first semiconductor layer. Id.
Koezuka also teaches that resistivity of the device is a result effective variable based upon the materials chosen for the layers, and the total thickness of the oxide semiconductors layers. Col. 18-19 at lines 54-13.
Thus, based upon the teachings of Koezuka, with respect to the limitations concerning the thickness of the oxide semiconductor layers, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koezuka, in view of Okazaki, in view of Hoffman et al. (US 2005/0133917 A1) (“Hoffman”).
Regarding claim 17, Koezuka and Okazaki teach:
A top gate.

Koezuka and Okazaki do not teach:
A transistor having a top and bottom gate.

Hoffman teaches at least in figures 2-6:
That a top gate (figure 2) is an obvious variant of a dual gate, top and bottom gate, (figure 5) transistors. 
	It would to one of ordinary skill in the art to add a bottom gate to the device of Koezuka because 1) it is an obvious variant of a top gate transistor, and 2) will allow one to either a) allow for a second signal to control the channel, or b) allow for the same signal to control the channel which would allow one to turn the channel off more thereby reducing leakage current.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822